        Case 1:19-cr-00158-DCN Document 188 Filed 03/10/20 Page 1 of 1




CRIMINAL PROCEEDINGS - Change of Plea/ Notice of Sentencing

       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge: David C. Nye                                Date: March 10, 2020
Case No. CR 19-158-DCN                             Deputy Clerk: Pamela Fulwyler
Place: Boise, ID                                   Court Reporter: Katherine Eismann
Time: 11:25 am – 11:45 am

               UNITED STATES OF AMERICA v CHRISTOPHER FOSS

Counsel for United States (AUSA) – Joshua Hurwit
Counsel for Defendant – Craig Durham
Probation - n/a
Interpreter: n/a

(X)    Court stated history of the case.
(X)    Defendant sworn for examination by the Court.
(X)    The Court finds the Defendant competent to enter a plea.
(X)    Defendant satisfied with the representation of his attorney.
(X)    Sentencing Guidelines explained.
(X)    Defendant advised of Constitutional Rights & Right to Counsel & JURY TRIAL.
(X)    Indictment furnished to defendant.
(X)    Court advised defendant of Maximum Penalties.
(X)    At the request of the Court, Counsel for the Government stated for the record the
elements and evidence of the charge. The defendant understands the elements and evidence of
the charge and agrees with the Government’s statement.
(X)    Court reviewed the Plea Agreement.
(X)    Defendants right to appeal explained.
(X)    Defendant withdrew previous plea of NOT GUILTY and entered a GUILTY Plea to
Count One of the Indictment and the Forfeiture Allegation. Court accepts plea.

Sentencing set: June 23, 2020 at 10:00 a.m. before Judge Nye in Boise
(X) Court ordered a presentence investigation report.
                     Original report to Counsel:        05/12/2020
                     Notification of Objections:        05/26/2020
                     Final Report Due:                  06/09/2020

(X) Defendant remanded to the U.S. marshal Service.
